DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 6 May 2021.  Claims 1 and 11 have been amended.  Claims 9 and 20 have been cancelled.  Claims 8 and 19 were previously cancelled.  Claims 1-7 and 10-18 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, see Remarks, pg. 6, filed 06 May 2021 with respect to objected claims 9 and 20 have been considered but are moot in light of their cancellation.

Applicant's arguments, see Remarks, pgs. 6-7, filed 06 May 2021 with respect to rejected claims 1-7 and 10-18 under 35 U.S.C. 103 have been fully considered but they are not persuasive in light of the claim amendments filed on 6 May 2021. 

With respect to the Applicant’s argument, “The proposed combination of Bergman, Kramer and Conrad fails to disclose these features.”  (see Remarks, pg. 6, paragraph 4)  The Examiner respectfully disagrees.

The Examiner emphasizes that all anticipated components and limitations


Claims 1-7 and 10-18 stand rejected under 35 U.S.C. 103 as set forth below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0031989 A1 (hereinafter Bergman) in view of U.S. Patent Publication No. 2014/0217186 A1 (hereinafter Kramer) in further view of U.S. Patent Publication No. 2020/0125051 A1 (hereinafter Jablokov).

 As per claim 1, Bergman substantially teaches the Applicant’s claimed invention.  Bergman teaches the limitation of an HVAC system configured to interface with a user device, the HVAC system comprising: 
a controller (Fig. 2, element 18; i.e. HVAC controller), the controller configured operate at least one unit of an HVAC system (pgs. 3-4, par. [0030] and Fig. 2, element 4; the processor of the controller controls or at least partially controls one or more HVAC components of an HVAC system); and  
the controller (Fig. 2, element 18) operably connecting to the user device (Fig. 2, element 62; i.e. “… mobile phones including smart phones, PDAs, tablet computers, laptop or personal computers, wireless network-enabled key fobs, e-Readers and the like.”) and the user device configured to operably communicate with the controller to control an aspect of operation of the HVAC system (pg. 3, par. [0024] and [0025]; i.e. a mobile wireless device is used to access and/or control the HVAC controller from a remote location). 
 
Not explicitly taught are at least one of: the controller configured to conduct a first automatic identification of the user device and initiate communication between the controller and the user device or the user device configured to conduct a second 
wherein the first automatic identification or the second automatic identification is based on both a credential of a user and proximity of the user device to an HVAC system component based on a GPS based distance difference calculation.

	However Kramer, in an analogous art of heating, ventilation and air conditioning (HVAC) units (pg. 1, par. [0002]), teaches the missing limitation of the controller (Fig. 2, element 200; a temperature control unit) configured to conduct a first automatic identification of the user device (Fig. 3, element 306; i.e. smart phone) and initiate communication between the controller and the user device (pgs. 2-3, par. [0037]; i.e. a temperature control unit supports pairing using near field communications 214 or NFC, as well as radio frequency (RF) proximity using low energy Bluetooth) for the purpose of providing a means for communication between controller (pgs. 2-3, par. [0037] and Fig. 2, element 200) and user device (Fig. 3, element 306).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman to include the addition of the limitation of the controller configured to conduct a first automatic identification of the user device and initiate communication between the controller and the user device to advantageously provide contactless pairing between two devices (Kramer: pgs. 2-3, par. [0037]). 

Bergman in view of Kramer does not expressly teach wherein the first automatic identification or the second automatic identification is based on both a credential of a 

	However Jablokov, in an analogous art of controlling an air conditioner (pg. 1, par. [0023]), teaches the missing limitation of automatic identification is based on both a credential of a user (i.e. a MAC ID or other identifier of a mobile device of authorized people to use an appliance (e.g. air conditioner)) and proximity of the user device to an HVAC system component based on a GPS based distance difference calculation (pg. 1, par. [0023], pg. 3, par. [0045] and [0047] and pg. 6, par. [0094]; i.e. performing geo-fencing by use of a network interface of an appliance assistant; Examiner’s Note: by definition, U.S. Patent Publication No. 2020/0064002 A1 (instant application, pg. 2, par. [0027]), geofencing is an example of GPS based distance difference calculation (“… GPS based distance difference calculation (e.g., GeoFencing)…”)) for the purpose of determining if users are in a vicinity of an appliance (e.g. air conditioner) (pg. 3, par. [0045]). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman in view of Kramer include the addition of the limitation of identifying is based on both a credential of a user and proximity of the user device to an HVAC system component based on a GPS based distance difference calculation to advantageously improve the convenience, safety and functionality of conventional appliances by connecting the appliances to a network and/or using information external to an appliance in controlling the operation of the appliance (Jablokov: pg. 1, par. [0006]).
As per claim 2, Bergman teaches the user device configured to: 
provide a graphical user interface (Fig. 3, element 68; i.e. a virtual user interface using the mobile wireless device) to the HVAC system (pg. 4, par. [0034]); 
receive user input for performing a function of the HVAC system (pg. 4, pg. [0034] and [0035]; i.e. user inputs entered via the virtual user interface); and 
instruct the HVAC system to perform the function (pg. 4, par. [0035]; i.e. a control algorithm for the HVAC system is updated using the virtual user interface and transmitted to the HVAC controller for execution). 
 
As per claim 3, Bergman teaches the user device comprises (Fig. 2, element 62) at least one of a mobile device, a smartphone, PDA or tablet (pg. 3, par. [0024]; i.e. “… mobile phones including smart phones, PDAs, tablet computers, laptop or personal computers, wireless network-enabled key fobs, e-Readers and the like.”). 
 
As per claim 4, Bergman teaches the controller (Fig. 2, element 18) is at least one of a unit controller or a system controller configured to control one or more units of the HVAC system (pg. 1, par. [0016]; i.e. “… the HVAC controller(s) 18 may be configured to control the comfort level in the building or structure by activating and deactivating the HVAC component(s) 6 in a controlled manner.”). 

As per claim 5, Bergman teaches the controller are configured to communicate with the HVAC system over at least one of a wired connection and a wireless 

As per claim 6, Bergman does not expressly teach the wireless connection is at least one of Bluetooth, WiFi, NFC, and Cellular. 

However Kramer, in an analogous art of heating, ventilation and air conditioning (HVAC) units (pg. 1, par. [0002]), teaches the missing limitation of the wireless connection is at least one of Bluetooth and WiFi (pg. 3, par. [0041] and [0044]; i.e. a temperature control unit communicates wirelessly with a HVAC unit using WiFi or Bluetooth) for the purpose of programming and sending other data to a HVAC unit (pg. 3, par. [0041]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman to include the addition of the limitation of the wireless connection is at least one of Bluetooth and WiFi to advantageously provide added efficiency and control to an HVAC unit (Kramer: pgs. 2-3, par. [0037]). 

As per claim 7, Bergman teaches the aspect of operation includes updating software of the HVAC system (pg. 4, par. [0035]; i.e. updating a control algorithm using the virtual user interface).
As per claim 11, Bergman substantially teaches the Applicant’s claimed invention.  Bergman teaches the limitations of a method for operating a HVAC system, the method comprising: 
operably connecting the user device (Fig. 2, element 62; i.e. “… mobile phones including smart phones, PDAs, tablet computers, laptop or personal computers, wireless network-enabled key fobs, e-Readers and the like.”) to the controller (pg. 3, par. [0024 and Fig. 2, element 18); and 
communicating between the user device and the controller to control an aspect of operation of the HVAC system (pg. 3, par. [0024] and [0025]; i.e. a mobile wireless device is used to access and/or control the HVAC controller from a remote location). 
 
Not explicitly taught are automatically identifying a controller of an HVAC system and initiating communication between a user device and the controller of the HVAC system or identifying automatically a user device of an HVAC system and initiating communication between a controller and the user device of the HVAC system; and 
wherein the identifying is based on both a credential of a user and proximity of the user device to an HVAC system component based on a GPS based distance difference calculation.

However Kramer, in an analogous art of heating, ventilation and air conditioning (HVAC) units (pg. 1, par. [0002]), teaches the missing limitation of automatically identifying a user device (Fig. 3, element 306; i.e. smart phone) of an HVAC system (Fig. 3, element 302) and initiating communication between a controller (Fig. 2, element 200; a temperature control unit) and the user device (Fig. 3, element 306) of the HVAC 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman to include the addition of the limitation of automatically identifying a user device of an HVAC system and initiating communication between a controller and the user device of the HVAC system to advantageously provide contactless pairing between two devices (Kramer: pgs. 2-3, par. [0037]). 

Bergman in view of Kramer does not expressly teach wherein the identifying is based on both a credential of a user and proximity of the user device to an HVAC system component based on a GPS based distance difference calculation.

	However Jablokov, in an analogous art of controlling an air conditioner (pg. 1, par. [0023]), teaches the missing limitation of identifying is based on both a credential of a user (i.e. a MAC ID or other identifier of a mobile device of authorized people to use an appliance (e.g. air conditioner)) and proximity of the user device to an HVAC system component based on a GPS based distance difference calculation (pg. 1, par. [0023], pg. 3, par. [0047] and pg. 6, par. [0094]; i.e. performing geo-fencing by use of a network interface of an appliance assistant; Examiner’s Note: by definition, U.S. Patent Publication No. 2020/0064002 A1 (instant application, pg. 2, par. [0027]), geofencing is 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman in view of Kramer include the addition of the limitation of identifying is based on both a credential of a user and proximity of the user device to an HVAC system component based on a GPS based distance difference calculation to advantageously improve the convenience, safety and functionality of conventional appliances by connecting the appliances to a network and/or using information external to an appliance in controlling the operation of the appliance (Jablokov: pg. 1, par. [0006]).

As per claim 12, Bergman teaches the user device configured to: 
providing a graphical user interface (Fig. 3, element 68; i.e. a virtual user interface using the mobile wireless device) on the user device to the HVAC system (pg. 4, par. [0034]);  
receiving user input via the user device for performing a function of the HVAC 
system (pg. 4, pg. [0034] and [0035]; i.e. user inputs entered via the virtual user interface); and 
instructing the HVAC system via the user device to perform the function (pg. 4, par. [0035]; i.e. a control algorithm for the HVAC system is updated using the virtual user interface and transmitted to the HVAC controller for execution). 
 
As per claim 13, Bergman teaches the user device (Fig. 2, element 62) comprises at least one of a mobile device, a smartphone, PDA or tablet (pg. 3, par. [0024]; i.e. “… mobile phones including smart phones, PDAs, tablet computers, laptop or personal computers, wireless network-enabled key fobs, e-Readers and the like.”).
 
As per claim 14, Bergman teaches the controller (Fig. 2, element 18) is at least one of a unit controller or a system controller configured to control one or more units of the HVAC system (pg. 1, par. [0016]; i.e. “… the HVAC controller(s) 18 may be configured to control the comfort level in the building or structure by activating and deactivating the HVAC component(s) 6 in a controlled manner.”).  
 
As per claim 15, Bergman teaches operating at least one of the user device and the controller to communicate with the HVAC system over at least one of a wired connection and a wireless connection (pg. 1, par. [0016]; i.e. “The HVAC controller(s) 18 may be configured to control the HVAC component(s) 6 via a wired or wireless communication link 20.”).  
 
As per claim 16, Bergman does not expressly teach the wireless connection is at least one of Bluetooth, WiFi, NFC, and Cellular. 

However Kramer, in an analogous art of heating, ventilation and air conditioning (HVAC) units (pg. 1, par. [0002]), teaches the missing limitation of the wireless connection is at least one of Bluetooth and WiFi (pg. 3, par. [0041] and [0044]; i.e. a temperature control unit communicates wirelessly with a HVAC unit using WiFi or 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman to include the addition of the limitation of the wireless connection is at least one of Bluetooth and WiFi to advantageously provide added efficiency and control to an HVAC unit (Kramer: pgs. 2-3, par. [0037]). 

As per claim 18, Bergman teaches the aspect of operation includes updating software of the HVAC system (pg. 4, par. [0035]; i.e. updating a control algorithm using the virtual user interface). 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Kramer in further view of Jablokov and U.S. Patent Publication No. 2010/0241275 A1 (hereinafter Crawford).

As per claim 10, Bergman in view of Kramer in further view of Jablokov does not expressly teach at least one of the unit and the HVAC system comprises an outdoor commercial rooftop unit. 
 
However Crawford, in an analogous art of HVAC components (pg. 1, par. [0001]), teaches the missing limitation of at least one of the unit and the HVAC system comprises an outdoor commercial rooftop unit (pg. 2, par. [0028] and [0029] and Fig. 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman in view of Kramer in further view of Jablokov to include the addition of the limitation of at least one of the unit and the HVAC system comprises an outdoor commercial rooftop unit to effectively enable use of a portable electronic device (e.g. mobile phone) to analyze, check or monitor rooftop unit (RTU) performance and information (pg. 3, par. [0039]).

As per claim 17, Bergman in view of Kramer in further view of Jablokov does not expressly teach at least one of the unit and the HVAC system comprises an outdoor commercial rooftop unit. 
 
However Crawford, in an analogous art of HVAC components (pg. 1, par. [0001]), teaches the missing limitation of at least one of the unit and the HVAC system comprises an outdoor commercial rooftop unit (pg. 2, par. [0028] and [0029] and Fig. 2A, element 202, 204 and 206; i.e. rooftop unit) for the purpose of configuring a roof top air handling unit (pg. 1, par. [0001]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman in view of Kramer in further view of Jablokov to include the addition of the limitation of at least one of the unit and the HVAC system comprises an outdoor commercial rooftop unit to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to authorization in systems. 

U.S. Patent Publication No. 2018/0146369 A1 discloses credentialing of users in building management systems and other systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117